CRIST, Judge.
Appeal from a judgment holding appellant Snelling had failed to prove the existence of a nuisance. We affirm.
Snelling owns property at 5737 Cabanne and 5619-21 Maple Avenue in St. Louis City. Snelling rents these properties. LCRA is a public body corporate and politic created by or pursuant to the Land Clearance for Redevelopment Authority Law. §§ 99.300-99.715, RSMo 1986. Snelling filed a petition alleging, in sum, that LCRA was maintaining a nuisance on property allegedly owned by LCRA. He alleged such nuisance made his property unrenta-ble and decreased the value of his property.
The cause came to trial on October 3, 1989. Snelling represented himself. He called four witnesses who generally testified the area is a high crime are.a and not a desirable place to live. At the close of plaintiffs case, LCRA motioned for an entry of judgment in its favor because Snell-ing had failed to establish an actionable cause against it. We agree.
Nuisance is the unreasonable, unusual or unnatural use of one’s property so that it substantially impairs the right of another to peacefully enjoy his property. Davis v. J.C. Nichols Co., 714 S.W.2d 679, 684[6—9] (Mo.App.1986). Snelling offered no evidence of LCRA’s ownership or control of the property he alleged was creating a nuisance. Further, Snelling failed to establish LCRA was in any way responsible for the alleged nuisance.
*233The trial court did not err in sustaining LCRA’s motion. Judgment affirmed.
GARY M. GAERTNER, P.J., and REINHARD, J., concur.